Exhibit 10.16

AMENDED AND RESTATED

ADMINISTRATION AGREEMENT

BETWEEN

TPG SPECIALTY LENDING, INC.

AND

TSL ADVISERS, LLC

This Agreement (“Agreement”) is made as of February 22, 2017 by and between TPG
SPECIALTY LENDING, INC. a Delaware corporation (the “Company”), and TSL
ADVISERS, LLC, a Delaware limited liability company (the “Administrator”),
amending and restating, in its entirety the initial administration agreement,
dated as of  March 15, 2011, by and between the Company and the Administrator
(the “Initial Agreement”).  

WHEREAS, the Company is a closed-end management investment fund that intends to
elect to be treated as a business development company (“BDC”) under the
Investment Company Act of 1940 (the “Investment Company Act”);

WHEREAS, the Company retained the Administrator to provide administrative
services to the Company in the manner and on the terms set forth in the Initial
Agreement;

WHEREAS, the Administrator is willing to continue to provide administrative
services to the Company on the terms and conditions set forth in the Initial
Agreement;

WHEREAS, the Company has entered into an Investment Advisory Management
Agreement by and between the Company and the Adviser, as amended from time to
time (the “Advisory Agreement”);

WHEREAS, the Company bears all costs and expenses incurred in its operation,
administration and transactions which are not specifically assumed by the
Adviser pursuant to the Advisory Agreement or the Initial Agreement;

WHEREAS, the Advisory Agreement and the Initial Agreement each set forth a
non-exclusive list of expenses to be borne by the Company; and

WHEREAS, the Company and the Administrator wish to amend and restate the Initial
Agreement in its entirety to make certain clarifications to the agreement,
including with respect to the scope of the costs and expenses of the
Administrator’s services, pursuant to the terms and conditions hereinafter set
forth.  

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:

 

--------------------------------------------------------------------------------

 

1.

Duties of the Administrator

(a)Employment of Administrator.  The Company hereby employs the Administrator to
act as administrator of the Company, and to furnish, or arrange for others to
furnish, the administrative services, personnel and facilities described below,
subject to review by and the overall control of the Board of Directors of the
Company (the “Board”), for the period and on the terms and conditions set forth
in this Agreement.  The Administrator hereby accepts such employment and agrees
during such period to render, or arrange for the rendering of, such services and
to assume the obligations herein set forth subject to the reimbursement of costs
and expenses provided for below.  The Administrator and such others shall for
all purposes herein be deemed to be independent contractors and shall, unless
otherwise expressly provided or authorized herein, have no authority to act for
or represent the Company in any way or otherwise be deemed agents of the
Company.

(b)Services.  The Administrator shall perform (or oversee, or arrange for, the
performance of) the administrative services necessary for the operation of the
Company.  Without limiting the generality of the foregoing, the Administrator
shall provide the Company with office facilities, equipment, clerical,
bookkeeping and record keeping services at such facilities and such other
services as the Administrator, subject to review by the Board, shall from time
to time determine to be necessary or useful to perform its obligations under
this Agreement.  The Administrator shall also, on behalf of the Company, conduct
relations with custodians, depositories, transfer agents, dividend disbursing
agents, other stockholder servicing agents, accountants, attorneys,
underwriters, brokers and dealers, corporate fiduciaries, insurers, banks and
such other persons in any such other capacity deemed to be necessary or
desirable.  The Administrator shall make reports to the Board of its performance
of obligations hereunder and furnish advice and recommendations with respect to
such other aspects of the business and affairs of the Company as it shall
determine to be desirable; provided that nothing herein shall be construed to
require the Administrator to, and the Administrator shall not, in its capacity
as Administrator pursuant to this Agreement, provide any advice or
recommendation relating to the securities and other assets that the Company
should purchase, retain or sell or any other investment advisory services to the
Company.  The Administrator shall be responsible for the financial and other
records that the Company is required to maintain and shall prepare, print and
disseminate reports to stockholders, and reports and other materials filed with
the Securities and Exchange Commission (the “SEC”).  The Administrator will
provide on the Company’s behalf significant managerial assistance to those
portfolio companies to which the Company is required to provide such
assistance.  In addition, the Administrator will assist the Company in
determining and publishing (as necessary or appropriate) the Company’s net asset
value, overseeing the preparation and filing of the Company’s tax returns, and
generally overseeing the payment of the Company’s expenses and the performance
of administrative and professional services rendered to the Company by others.

2.

Records

The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder and will maintain and keep such books, accounts and records in
accordance with the Investment Company Act.  In compliance with the requirements
of Rule 31a-3 under the Investment Company Act, the

2

 

--------------------------------------------------------------------------------

 

Administrator agrees that all records which it maintains for the Company shall
at all times remain the property of the Company, shall be readily accessible
during normal business hours, and shall be promptly surrendered upon the
termination of the Agreement or otherwise on written request.  The Administrator
further agrees that all records which it maintains for the Company pursuant to
Rule 31a-1 under the Investment Company Act will be preserved for the periods
prescribed by Rule 31a-2 under the Investment Company Act unless any such
records are earlier surrendered as provided above.  Records shall be surrendered
in usable machine-readable form.  The Administrator shall have the right to
retain copies of such records subject to observance of its confidentiality
obligations under this Agreement.

3.

Confidentiality

The parties hereto agree that each shall treat confidentially the terms and
conditions of this Agreement and all information provided by each party to the
other regarding its business and operations.  All confidential information
provided by a party hereto, including nonpublic personal information (regulated
pursuant to Regulation S-P of the SEC), shall be used by any other party hereto
solely for the purpose of rendering services pursuant to this Agreement and,
except as may be required in carrying out this Agreement, shall not be disclosed
to any third party, without the prior consent of such providing party.  The
foregoing shall not be applicable to any information that is publicly available
when provided or thereafter becomes publicly available other than through a
breach of this Agreement, or that is required to be disclosed by any regulatory
authority, any authority or legal counsel of the parties hereto, by judicial or
administrative process or otherwise by applicable law or regulation.

4.

Compensation; Allocation of Costs and Expenses

In full consideration of the provision of the services of the Administrator, the
Company shall reimburse the Administrator for the costs and expenses incurred by
the Administrator in performing its obligations and providing personnel and
facilities hereunder, it being understood and agreed that, except as otherwise
provided herein or in the Advisory Agreement, the Administrator shall be solely
responsible for the compensation of its investment professionals and its
allocable portion of the compensation of any personnel that provide it
operational or administrative services, as well as the allocable portion of
overhead expenses (including rent, office equipment and utilities) attributable
thereto.  The Company will bear all costs and expenses that are incurred in its
operation, administration and transactions and not specifically assumed by the
Adviser pursuant to the Advisory Agreement.  

Costs and expenses to be borne by the Company include, but are not limited to,
those relating to: calculating the Company’s net asset value (including the cost
and expenses of any independent valuation firm); expenses incurred by the
Adviser payable to third parties, including agents, consultants or other
advisors, in monitoring financial and legal affairs for the Company and in
providing operational and administrative services, monitoring the Company’s
investments and performing due diligence on its prospective portfolio companies;
interest payable on debt, if any, incurred to finance the Company’s investments;
sales and purchases of the Company’s common stock and other securities;
investment advisory and management fees; administration fees, if any, payable
under this Agreement or the Advisory Agreement; fees payable to third parties,
including agents, consultants or other advisors, relating to, or associated
with, evaluating

3

 

--------------------------------------------------------------------------------

 

and making or holding investments; transfer agent and custodial fees; federal
and state registration fees; all costs of registration and listing the Company’s
shares on any securities exchange; federal, state and local taxes; independent
directors’ fees and expenses; costs of preparing financial statements and
maintaining books and records and filing reports or other documents with the SEC
(or other regulatory bodies) and other reporting, legal and compliance costs;
costs of any reports, proxy statements or other notices to stockholders,
including printing and mailing costs and the costs of any stockholders’
meetings; the Company’s allocable portion of the fidelity bond, directors and
officers/errors and omissions liability insurance, and any other insurance
premiums; direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs; the Company’s allocable portion of
the compensation of any personnel that provide it operational or administrative
services hereunder, as well as the allocable portion of overhead expenses
(including rent, office equipment and utilities) attributable thereto; and all
other expenses incurred by the Company or the Administrator in connection with
making investments, overseeing administrators, and administering the Company’s
business not otherwise expressly payable by the Administrator pursuant to the
Advisory Agreement or pursuant hereto.  

For the avoidance of doubt, the Company will bear its allocable portion of the
costs of the compensation, benefits, and related administrative expenses
(including travel expenses) of the Company’s officers who provide operational
and administrative services hereunder, their respective staffs and other
professionals who provide services to the Company (including, in each case,
employees of the Administrator or an affiliate) who assist with the preparation,
coordination, and administration of the foregoing or provide other “back office”
or “middle office” financial or operational services to the
Company.  Notwithstanding anything to the contrary contained herein, the Company
shall reimburse the Adviser (or its affiliates) for an allocable portion of the
compensation paid by the Adviser (or its affiliates) to such individuals (based
on a percentage of time such individuals devote, on an estimated basis, to the
business and affairs of the Company and in acting on behalf of the Company).

5.

Limitation of Liability of the Administrator; Indemnification

The Administrator (and its members, managers, officers, employees, agents,
controlling persons and any other person or entity affiliated with it) shall not
be liable to the Company for any action taken or omitted to be taken by the
Administrator in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as administrator for the
Company.  As permitted by Article VIII of the Certificate of Incorporation, the
Company shall, to the fullest extent permitted by law, provide indemnification
and the right to the advancement of expenses, to each person who was or is made
a party or is threatened to be made a party to or is involved (including,
without limitation, as a witness) in any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, by reason
of the fact that he/she is or was a member, manager, officer, employee, agent,
controlling person or any other person or entity affiliated with the
Administrator (each such person hereinafter an “Indemnitee”), on the same
general terms set forth in Article VIII of the Certificate of Incorporation, the
terms of which are incorporated herein mutatis mutandi as applied to the
Indemnitees.  

 

4

 

--------------------------------------------------------------------------------

 

6.

Activities of the Administrator

The services of the Administrator to the Company are not to be deemed to be
exclusive, and the Administrator and each affiliate is free to render services
to others.  It is understood that directors, officers, employees and
stockholders of the Company are or may become interested in the Administrator
and its affiliates, as directors, officers, members, managers, employees,
partners, stockholders or otherwise, and that the Administrator and directors,
officers, members, managers, employees, partners and stockholders of the
Administrator and its affiliates are or may become similarly interested in the
Company as stockholders or otherwise.

7.

Duration and Termination of this Agreement

(a)This Agreement shall continue in effect for one year from the date hereof,
and thereafter shall continue automatically for successive annual periods,
provided that such continuance is specifically approved at least annually by:

(i)the vote of the Board, or by the vote of a majority of the outstanding voting
securities of the Company; and

(ii)the vote of a majority of the Company’s directors who are not parties to
this Agreement or “interested persons” (as such term is defined in Section
2(a)(19) of the Investment Company Act) of any such party, in accordance with
the requirements of the Investment Company Act.

(b)The Agreement may be terminated at any time, without the payment of any
penalty, upon not more than 60 days’ written notice, by the vote of a majority
of the outstanding voting securities of the Company, or by the vote of the Board
or by the Administrator.

(c)This Agreement may not be assigned by a party without the consent of the
other party; provided, however, that the rights and obligations of the Company
under this Agreement shall not be deemed to be assigned to a newly formed entity
in the event of the merger of the Company into, or conveyance of all of the
assets of the Company to, such newly formed entity; provided, further, however,
that the sole purpose of that merger or conveyance is to effect a mere change in
the Company’s legal form into another limited liability entity.  The provisions
of Section 5 of this Agreement shall remain in full force and effect, and the
Administrator shall remain entitled to the benefits thereof, notwithstanding any
termination of this Agreement.

8.

Amendments of this Agreement

This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.

9.

Governing Law

This Agreement shall be construed in accordance with the laws of the State of
Delaware and the applicable provisions of the Investment Company Act, if
any.  In such case, to the extent

5

 

--------------------------------------------------------------------------------

 

the applicable laws of the State of Delaware, or any of the provisions herein,
conflict with the provisions of the Investment Company Act, the latter shall
control.

10.

Entire Agreement

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

11.

Notices

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

Remainder of Page Intentionally Left Blank

 

6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

 

TPG SPECIALTY LENDING, INC.

 

 

 

 

 

 

By:

/s/ Ian Simmonds

 

 

 

Name: Ian Simmonds

 

 

 

Title:   Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

TSL ADVISERS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joshua Easterly

 

 

 

Name: Joshua Easterly

 

 

 

Title:   Vice President

 

 

 